Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s Response to Election/Restriction, filed on 23 November 2020 (11/23/2020).  Currently, claims 1-20 are pending, of which claims 5, 8-10 and 20 are withdrawn.  

Election/Restrictions
             Applicant's election without traverse of claims 1-4, 6, 7, 11-20, drawn to species (species A), in the reply filed on 23 November 2020 is acknowledged.  Claims 5, 8-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
 
Priority 
            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged – foreign patent application Republic of Korea No. 10-2018-0035362, filed on 03/27/2018.

Information Disclosure Statement
           The information disclosure statement (IDS) is submitted on 05 October2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Specification
         The specification is objected to because of the following informalities:
nay function as an active region for a single unit transistor” probably should be with “FA [[may function”.  Appropriate correction is required.

Claim Objections
	Claim 16 is objected to because of the following informalities:  Grammatical objection – on line 4 of claim 16 “corresponding a one” should be “corresponding one”.  For example, see the current claim 18.  Appropriate correction is required.  
	Claims 3 and 14 are objected to because of the following informalities:  Grammatical objection – the expression “a width of ones of the pair” probably was intended to be “a width of [[ones]] an element of the pair” or “a width of [[ones]] a single contact block structure of the pair”.  Example, in a pair of shoes we do not refer a single shoe as “of ones of the pair”, it is a single shoe or one shoe or more abstractly a pair has 2 elements – element of the pair.  Appropriate correction is required.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


	Claim(s) 1-2, 4, 6-7, 13, 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20180151564 A1, hereinafter “Lee”).  

Regarding claim 1:  Figs. 17-20 and Figs. 21A-D of Lee teach:  An integrated circuit device comprising:
          
-   a substrate (substrate 201, see [0102] and Fig.20 of Lee) including a fin active region (structures 202 including bottom portions 203 and upper portions 204, see [0104], fig. 10B and Fig. 20 – only 203 labeled on Fig. 20 while 202 and 204 shown without their numerals) extending in a first direction (X-direction as shown on Fig.20 of Lee);

-   a gate structure (230+232; gates 230, see [0130], Figs. 20 and 21A + sidewall spacers 232, see [0124], Fig. 17A and Fig.20 of Lee) crossing the fin active region (structures 202) and extending in a second direction (Y-direction as shown on Fig.20 of Lee) crossing (see Fig. 20 of Lee) the first direction (X-direction);

-   source/drain regions (S/D structures 221, see [0132], Figs. 20 and 21A of Lee) on the fin active region (structures 202) at opposite sides (see Fig. 21A) of the gate structure (230+232);

-   a first contact structure (contacts 250, see [0129], Figs. 20 and 21C-D of Lee) electrically connected to one of the source/drain regions (S/D structures 221), the first contact structure comprising first and second sidewalls opposite each other (the sidewalls of 250 facing in Y-direction) in the second direction (opposite each other in Y-direction) and a third sidewall adjacent (see Figs. 20 of Lee) the gate structure (230+232); 

-   a pair of first contact block structures (pair of upper portions of 245+246, 246 specifically shown well on Fig. 17B; pair of first interlayer dielectric (ILD) layer 245, see [0120], Figs. 17A, 18, 19, 20 and 21C of 

-   an interlayer insulation layer (Gate cap layers 234, see [0104] and Fig. 20 of Lee) on the gate structure (230+232, see above), the interlayer insulation layer (234)  adjacent to the third sidewall of the first contact structure (facing in Y-direction sidewall of contacts 250) and adjacent to a fourth sidewall of each of the pair of first contact block structures in the first direction (adjacent to sidewalls of the pair of upper portions of 245+246, the sidewalls of upper portions of 245+246 that are facing in x-direction, see Fig. 20 of Lee).

Regarding claim 2:  Figs. 17-20 and Figs. 21A-D of Lee teach:  wherein uppermost surfaces of the pair of first contact block structures (uppermost surfaces of upper portions of 245+246) are coplanar (see Figs. 20 of Lee) with an uppermost surface of the first contact structure (contacts 250). 
 
Regarding claim 4:  Figs. 17-20 and Figs. 21A-D of Lee teach:  wherein each of the first and second sidewalls (sidewalls of 250 facing in Y-direction) of the first contact structure contacts a fifth sidewall of a corresponding one of the pair of first contact block structures (sidewall facing in Y-direction of upper portions of 245+246 of Lee) in the second direction (Y-direction on Fig. 20 of Lee). 
	Please note that while the first sidewall, the second sidewall, the third sidewall and the forth sidewall belong to one and the same component – the fifth sidewall one would expect, as a continuation of the same numbering labeling system, would belong to the same component, but no – the fifth belongs to a different component.

Regarding claim 6:  Figs. 17-20 and Figs. 21A-D of Lee teach: further comprising an inter-gate insulation layer (lower portions of 245+246; first interlayer dielectric (ILD) layer 245, see [0120], Figs. 17A, 18, 19, 20 and 21C of Lee, considered together with insulating layer 246, see [0124] and Fig. 20) on a sidewall of the gate structure (230+232 of Lee, see claim 1 above),

-   wherein lower portions of the first and second sidewalls of the first contact structure (lower portions of sidewalls in Y-direction of contacts 250, see claim 1 above) contact the inter-gate insulation layer (lower portions of 245+246, see above).
	Please note that claim 6, in combination with claim 1, does not define any distinction between “an inter-gate insulation layer” and “first contact block structure”.  Thus they can be a merging continuation of each other.  	

Regarding claim 7:  Figs. 17-20 and Figs. 21A-D of Lee teach:  wherein the gate structure (230+232) comprises:
-   a gate electrode (gates 230, see claim 1 above) that extends in the second direction (Y-direction as shown on Fig.20 of Lee); and
-   a gate spacer (sidewall spacers 232, see [0124], Fig. 17A and Fig.20 of Lee) that is on a sidewall of the gate electrode (230) and extends in the second direction (Y-direction as shown on Fig.20 of Lee),
	wherein the gate spacer (sidewall spacers 232) contacts both of the pair of first contact block structures (pair of upper portions of 245+246).


Regarding claim 13:  Figs. 17-20 and Figs. 21A-D of Lee teach:  An integrated circuit device comprising:

-   a substrate (substrate 201, see [0102] and Fig.20 of Lee) including a fin active region (structures 202 including bottom portions 203 and upper portions 204, see [0104], fig. 10B and Fig. 20 – only 203 labeled on Fig. 20 while 202 and 204 shown without their numerals) extending in a first direction (X-direction as shown on Fig.20 of Lee);



-   a source/drain region (S/D structures 221, see [0132], Figs. 20 and 21A of Lee) on the fin active region (structures 202) between adjacent ones of the gate structures (gates 230);
	Please note that Fig. 20 shows a cut-off of a larger periodic structure and the periodicity is also inside the shown cut-off.

-   a first contact structure (contacts 250, see [0129], Figs. 20 and 21C-D of Lee) on the source/drain region (S/D structures 221), between the adjacent ones of the gate structures (gates 230); and 

-   a pair of first contact block structures (pair of upper portions of 245+246; pair of first interlayer dielectric (ILD) layer 245, see [0120], Figs. 17A, 18, 19, 20 and 21C of Lee, considered together with insulating layer 246, see [0124] and Fig. 20) on opposite sidewalls (the sidewalls of 250 facing in Y-direction), respectively, of the first contact structure (250), between the adjacent ones of the gate structures (gates 230). 
	Please note that Fig. 20 shows a cut-off of a larger periodic structure and the periodicity is also inside the shown cut-off.

Regarding claim 15:  Figs. 17-20 and Figs. 21A-D of Lee teach:  wherein each of the pair of first contact block structures (upper portions of 245+246, see claim 13 above) contacts a corresponding one of the opposite sidewalls (see Fig.20 of Lee) of the first contact structure (contacts 250).  

Regarding claim 16 (please see the claim objection above):  Figs. 17-20 and Figs. 21A-D of Lee teach:  further comprising an inter-gate insulation layer (lower portions of 245+246; first interlayer dielectric (ILD) layer 245, see [0120], Figs. 17A, 18, 19, 20 and 21C of Lee, considered together with 

-   wherein upper portions of the opposite sidewalls of the first contact structure (contacts 250) contact corresponding a one of the pair of first contact block structures (upper portions of 245+246), respectively, and

-   wherein lower portions of the opposite sidewalls of the first contact structure (contacts 250)  contact the inter-gate insulation layer (lower portions of 245+246).
	Please note that claim 16, in combination with claim 13, does not define any distinction between “an inter-gate insulation layer” and “first contact block structure”.  Thus they can be a merging continuation of each other.  	


Regarding claim 17:  Figs. 17-20 and Figs. 21A-D of Lee teach:  An integrated circuit device comprising:

-   a substrate (substrate 201, see [0102] and Fig.20 of Lee) including a fin active region (structures 202 including bottom portions 203 and upper portions 204, see [0104], fig. 10B and Fig. 20 – only 203 labeled on Fig. 20 while 202 and 204 shown without their numerals) extending in a first direction (X-direction as shown on Fig.20 of Lee);  

-   a plurality of gate structures (230+232; gates 230, see [0130], Figs. 20 and 21A + sidewall spacers 232, see [0124], Fig. 17A and Fig.20 of Lee) crossing the fin active region (structures 202) and extending in a second direction (Y-direction as shown on Fig.20 of Lee) crossing the first direction (X-direction); 

-   a source/drain region (S/D structures 221, see [0132], Figs. 20 and 21A of Lee) on the fin active region (structures 202) between two adjacent ones of the gate structures (230+232); 
Please note that Fig. 20 shows a cut-off of a larger periodic structure and the periodicity is also inside the shown cut-off.

-   a first contact structure (contacts 250, see [0129], Figs. 20 and 21C-D of Lee) on the source/drain region (S/D structures 221), between the two adjacent ones of the gate structures (230+232);

-   a pair of first contact block structures (pair of upper portions of 245+246; pair of first interlayer dielectric (ILD) layer 245, see [0120], Figs. 17A, 18, 19, 20 and 21C of Lee, considered together with insulating layer 246, see [0124] and Fig. 20) on opposite sidewalls, respectively (sidewalls of 250 facing in Y-direction), of the first contact structure (250), between the two adjacent ones of the gate structures (230+232); and
 
-   an interlayer insulation layer (Gate cap layers 234, see [0104] and Fig. 20 of Lee) on the plurality of gate structures (230+232, see above), the interlayer insulation layer (234) contacting the pair of first contact block structures (upper portions of 245+246) and the first contact structure (250),

-   wherein an uppermost surface of the first contact structure (250) is coplanar (see Figs. 20 of Lee) with uppermost surfaces of the pair of first contact block structures (upper portions of 245+246).
	Please note that Fig. 20 shows a cut-off of a larger periodic structure and the periodicity is also inside the shown cut-off.

Regarding claim 18:  Figs. 17-20 and Figs. 21A-D of Lee teach: further comprising an inter-gate insulation layer (lower portions of 245+246; first interlayer dielectric (ILD) layer 245, see [0120], Figs. 17A, 18, 19, 20 and 21C of Lee, considered together with insulating layer 246, see [0124] and Fig. 20) between the adjacent ones of the gate structures (230+232),

-   wherein upper portions of the opposite sidewalls of the first contact structure (contacts 250) contact a corresponding one of the pair of first contact block structures (upper portions of 245+246), and

-   wherein lower portions of the opposite sidewalls of the first contact structure (contacts 250) contact the inter-gate insulation layer (lower portions of 245+246).
	Please note that claim 18, in combination with claim 17, does not define any distinction between “an inter-gate insulation layer” and “first contact block structure”.  Thus they can be a merging continuation of each other.  	

Regarding claim 19:  Figs. 17-20 and Figs. 21A-D of Lee teach:  wherein each of the gate structures (230+232) includes a gate electrode (gates 230, see claim 17 above) extending in the second direction (Y-direction as shown on Fig.20 of Lee) and a gate spacer (sidewall spacers 232, see [0124], Fig. 17A and Fig.20 of Lee) on a sidewall of the gate electrode (230), and
	wherein the pair of first contact block structures (pair of upper portions of 245+246) contact the gate spacer (sidewall spacers 232) of each of the two adjacent ones of the gate structures (230+232).



Allowable Subject Matter
Claims 3, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3 (please see the claim objection above), the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“wherein a width of ones of the pair of first contact block structures in the first direction is greater than a width of the first contact structure in the first direction”, combined with the limitations of claim 1.

Regarding claims 11 and 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  


Regarding claim 14 (please see the claim objection above), the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“wherein the pair of first contact block structures are spaced apart from each other in the second direction, and wherein a width of ones of the pair of first contact block structures in the first direction is greater than a width of the first contact structure in the first direction”, combined with the limitations of claim 13.

	The closest prior art is Lee et al. (US 20180151564 A1, hereinafter “Lee”), see above.  
	Regarding claims 3 and 14, Lee does not teach “wherein a width of ones of the pair of first contact block structures in the first direction is greater than a width of the first contact structure in the first direction”.  Instead Lee teaches same width of first contact block structures in the first direction compared to a width of the first contact structure in the first direction.
	Regarding claims 11 and 12, Lee does not teach “a pair of second contact block structures on opposite sidewalls of the second contact structure in the first direction”.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        
/KHAJA AHMAD/Primary Examiner, Art Unit 2813